Order, Supreme Court, New York County (Jacqueline W. Silbermann, J.), entered on or about January 30, 1992, which, inter alia, denied respondent’s motion to renew its cross-motion seeking to vacate or modify an arbitration award or for leave to amend the cross-motion to include evidence of petitioner’s debt to a wholly owned subsidiary of respondent and of respondent’s right to set-off its liability to petitioner against that debt, unanimously affirmed, with costs.
This Court previously affirmed an order of the Supreme Court confirming the underlying arbitration award (176 AD2d 679, lv denied 79 NY2d 757). The IAS Court properly denied leave to renew as respondent failed to provide a valid excuse for not submitting the additional facts to the trial court before perfection of the prior appeal (see, Levitt v County of Suffolk, 166 AD2d 421, 422-423, lv dismissed 77 NY2d 834).
Even had the motion been timely, an arbitration award may not be vacated on grounds of newly discovered evidence (Matter of Central Gen. Hosp. v Hanover Ins. Co., 49 NY2d 950). Further, because a corporation cannot pierce its own corporate veil to benefit either the parent or a subsidiary (Pennsylvania Eng’g Corp. v Islip Resource Recovery Agency, 710 F Supp 456, rearg denied 714 F Supp 634), the entities herein may not aggregate their individual claims or debts for set-off purposes. (See, Alexander & Alexander v Fritzen, 114 AD2d 814, affd 68 NY2d 968.) Concur—Sullivan, J. P., Wallach, Kupferman and Kassal, JJ.